Case 14-34712        Doc 100      Filed 11/19/18 Entered 11/19/18 12:04:58              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 34712
         Dorthine Martin
         Lawrence E Martin
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/24/2014.

         2) The plan was confirmed on 05/19/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/19/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/29/2018.

         5) The case was Completed on 05/29/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $78,534.49.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-34712            Doc 100         Filed 11/19/18 Entered 11/19/18 12:04:58                      Desc       Page
                                                      2 of 4



Receipts:

          Total paid by or on behalf of the debtor                  $130,843.39
          Less amount refunded to debtor                              $6,318.73

NET RECEIPTS:                                                                                         $124,524.66


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                        $3,412.50
    Court Costs                                                                      $0.00
    Trustee Expenses & Compensation                                              $5,052.58
    Other                                                                            $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $8,465.08

Attorney fees paid and disclosed by debtor:                        $1,000.00


Scheduled Creditors:
Creditor                                              Claim         Claim            Claim        Principal       Int.
Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
America's Servicing Co                  Secured       39,700.00    148,020.47        39,700.00      39,700.00    2,091.72
America's Servicing Co                  Unsecured           0.00           NA               NA            0.00        0.00
America's Servicing Co                  Unsecured            NA    108,320.47       108,320.47      36,603.77         0.00
Appelles                                Unsecured         159.00           NA               NA            0.00        0.00
Ars Inc                                 Unsecured         214.00           NA               NA            0.00        0.00
Cda/pontiac                             Unsecured         236.00           NA               NA            0.00        0.00
Certified Services Inc                  Unsecured          68.00           NA               NA            0.00        0.00
City of Chicago Department of Revenue   Unsecured         500.00        562.38           562.38        515.12         0.00
Commonwealth Edison Company             Unsecured         633.91      1,339.26         1,339.26      1,339.26         0.00
Cook County Department of Rev           Unsecured         175.00           NA               NA            0.00        0.00
Diversified Svs Group                   Unsecured         440.00           NA               NA            0.00        0.00
First Premier Bank                      Unsecured         435.00           NA               NA            0.00        0.00
Ford Motor Credit Corporation           Secured       14,930.57     14,930.57        14,930.57      14,930.57      829.72
HRRG                                    Unsecured         309.00           NA               NA            0.00        0.00
IC System                               Unsecured         491.00           NA               NA            0.00        0.00
Illinois Dept of Revenue                Priority          100.00           NA               NA            0.00        0.00
Illinois Tollway                        Unsecured          63.30           NA               NA            0.00        0.00
Ingalls Memorial Hospital               Unsecured         211.35      3,836.83         3,836.83      3,836.83         0.00
Internal Revenue Service                Priority       1,500.00            NA               NA            0.00        0.00
LVNV Funding LLC                        Unsecured      1,195.00            NA               NA            0.00        0.00
Mcsi Inc                                Unsecured         400.00           NA               NA            0.00        0.00
Municipal Collections Of America        Unsecured         675.00           NA               NA            0.00        0.00
Municipal Collections Of America        Unsecured         250.00           NA               NA            0.00        0.00
Municipal Collections Of America        Unsecured          74.00           NA               NA            0.00        0.00
Pellettieri                             Unsecured         198.00           NA               NA            0.00        0.00
Penncredit                              Unsecured         110.00           NA               NA            0.00        0.00
Peoples Energy Corp                     Unsecured      2,399.00       2,470.82         2,470.82      2,263.19         0.00
Peoples Energy Credit Union             Secured        5,149.46       5,149.46         5,149.46      5,149.46      208.49
Peoples Energy Credit Union             Unsecured           0.00           NA               NA            0.00        0.00
Regional Recovery Serv                  Unsecured          88.00           NA               NA            0.00        0.00
Resurgent Capital Services              Unsecured           0.00          6.88             6.88           6.88        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-34712             Doc 100    Filed 11/19/18 Entered 11/19/18 12:04:58                   Desc        Page
                                                  3 of 4



Scheduled Creditors:
Creditor                                          Claim         Claim         Claim        Principal       Int.
Name                                    Class   Scheduled      Asserted      Allowed         Paid          Paid
Select Portfolio Servicing Inc      Secured       14,835.49     14,835.49     14,835.49       8,212.44         0.00
Select Portfolio Servicing Inc      Secured      293,434.00    286,207.90    286,207.90            0.00        0.00
Sullivan Urgent Aid Centers Ltd     Unsecured         316.00        309.00        309.00        309.00         0.00
Sullivan Urgent Aid Centers Ltd     Unsecured           0.00         63.13         63.13          63.13        0.00
Trident Asset Management            Unsecured          75.00           NA            NA            0.00        0.00
Village of Midlothian               Unsecured         907.60           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $286,207.90              $0.00                  $0.00
      Mortgage Arrearage                                   $14,835.49          $8,212.44                  $0.00
      Debt Secured by Vehicle                              $20,080.03         $20,080.03              $1,038.21
      All Other Secured                                    $39,700.00         $39,700.00              $2,091.72
TOTAL SECURED:                                            $360,823.42         $67,992.47              $3,129.93

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                $0.00                $0.00
       Domestic Support Ongoing                                  $0.00                $0.00                $0.00
       All Other Priority                                        $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                  $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                               $116,908.77         $44,937.18                   $0.00


Disbursements:

          Expenses of Administration                             $8,465.08
          Disbursements to Creditors                           $116,059.58

TOTAL DISBURSEMENTS :                                                                          $124,524.66




UST Form 101-13-FR-S (9/1/2009)
Case 14-34712        Doc 100       Filed 11/19/18 Entered 11/19/18 12:04:58                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
